DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered. 
Response to Arguments
In view of the amendments filed on 12/23/2021, the nonstatutory double patenting rejections, cited in the office action of 12/22/2020, are moot. 
Applicant's arguments filed 12/22/2020, with respect to the Cini reference, have been fully considered but they are not persuasive. The Applicant argues that Cini is not a proper prior art reference to teach the use recombinant human (rh) PDGF-BB because Cini does not teach the use of collagen or PDGF for tendon repair. The examiner respectfully disagrees. A secondary prior art reference does not have to teach all of the limitations of the claims in order to be considered within the same field of endeavor as the prior art and the current application. Cini teaches that it is well known in the art that (rh) PDGF-BB is used in wound healing procedures (col. 2, lines 12-col. 3, lines 48). Cini is therefore in the field of applicant’s endeavor and is reasonably pertinent to the particular problem with which the applicant was concerned (i.e., therapeutic wound healing with PDGF solutions), in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). It has also been held that simple substitution of one known element for another to obtain predictable results, in the instant case, one type of PDGF for another, is generally considered to be within the level of ordinary skill in the art. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long- felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Applicant's remaining arguments filed 12/23/2021 have been fully considered, but are moot in view of the new grounds of rejection.
Claim Objections
Claim 40 is objected to because of the following informalities:  it is identical to claim 25.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 21-23, 26, 33, 36-38, 41, 48-51, and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray et al. (US Pub. No. 2002/0123805; hereinafter Murray) in view of Chu et al. (US Pat. No. 5,110,604; hereinafter Chu), further in view of Song et al. (US Pat. No. 5,418,222; hereinafter Song).
Murray teaches the following regarding claim 1:  a method for attaching a tendon to a bone in an individual in need (paras. 0056-0059) thereof comprising: providing a collagen patch or pad (Fig. 1; paras. 0064-0068, 0079) with a platelet derived growth factor-BB (PDGF-BB) solution (paras. 0072-0076); and applying the collagen patch or pad in vivo to at least one site of tendon reattachment on the bone (paras. 0056-0060, 0071, 0110).
Regarding claims 1, 33, and 48, Murray teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite saturating the collagen patch or pad with the PDGF solution. Chu teaches that it is well-known in the art that a collagen matrix can be soaked or saturated with a PDGF solution (col. 5, lines 13-68), for the purpose of providing the implant with enough of the PDGF solution needed to provide a therapeutic effect. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the collagen patch or pad of Murray, to be saturated, as taught by Chu, in order to provide the implant with enough of the PDGF solution needed to provide a therapeutic effect. 
Regarding claims 1, 22, 23, 33, 37, 38, 48, 50, and 51, Murray, as modified by Chu, teaches the limitations of the claimed invention, as described above. However, they are silent regarding the PDGF concentration in the solution being applied to the device. Song teaches that it is well-known in the art that the PDGF concentration in a collagen matrix can be modified as would be needed to allow for a sufficient amount of tissue ingrowth and/or to provide a desired amount of PDGF release over the desired period of time (Fig. 1; col. 2, lines 12-15; col. 7, lines 44-46; col. 8, lines 19-21). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the PDGF concentration of Murray and Chu, according to the teachings of Song, in order to allow for a sufficient amount of tissue ingrowth and/or to provide a desired amount of PDGF release over the desired period of time. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murray to include the concentration of PDGFs of about 0.1 mg/mL to about 1.0 mg/mL, about 0.1 mg/mL to about 0.3 mg/mL and about 0.3 mg/mL in view of Song, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Murray teaches the following regarding claim 21:  the method of claim 1, wherein the biocompatible collagen patch or pad has a porosity greater than 25% (paras. 0067-0072).  The optimization of the amount of porosity is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal porosity needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ranges of elution of active agent in the coating, would have been obvious at the time of applicant's invention in view of the teachings of Murray, Chu, and Song.
Murray teaches the following regarding claim 26: the method of claim 1, wherein the collagen is type I collagen (paras. 0007-0008, 0065-0066).
Murray teaches the following regarding claim 33: a method of treating a tendon in an individual in need thereof (paras. 0056-0059) comprising: providing a collagen patch or pad (Fig. 1; paras. 0064-0068, 0079) with a platelet derived growth factor-BB (PDGF-BB) solution (paras. 0072-0076); and applying the collagen patch or pad in vivo to a surface of at least one tendon, wherein the tendon has tearing, delamination, strain, or combinations thereof (paras. 0056-0060, 0071, 0110).
Murray teaches the following regarding claim 36:  the method of claim 33, wherein the biocompatible collagen patch or pad has a porosity greater than 25% (paras. 0067-0072).  The optimization of the amount of porosity is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal porosity needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ranges of elution of active agent in the coating, would have been obvious at the time of applicant's invention in view of the teachings of Murray, Chu, and Song.
Murray teaches the following regarding claim 41: the method of claim 33, wherein the collagen is type I collagen (paras. 0007-0008, 0065-0066).
Murray teaches the following regarding claim 48: a method of strengthening the attachment of a tendon to bone in an individual in need thereof (paras. 0056-0059) comprising: providing a collagen patch or pad (Fig. 1; paras. 0064-0068, 0079) with a platelet derived growth factor-BB (PDGF-BB) solution (paras. 0072-0076); and applying the collagen patch or pad in vivo to a site of tendon attachment to bone (paras. 0056-0060, 0071, 0110).
Murray teaches the following regarding claim 49:  the method of claim 48, wherein the biocompatible collagen patch or pad has a porosity greater than 25% (paras. 0067-0072).  The optimization of the amount of porosity is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal porosity needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ranges of elution of active agent in the coating, would have been obvious at the time of applicant's invention in view of the teachings of Murray, Chu, and Song.
Murray teaches the following regarding claim 54: the method of claim 48, wherein the collagen is type I collagen (paras. 0007-0008, 0065-0066).
Claim(s) 25, 40, and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray in view of Chu and Song (hereinafter Combination 1) in view of Cini et al. (US Pat. No. 5,457,093; hereinafter Cini). 
Combination 1 teaches the limitations of the claimed invention, as described above.  However, it does not explicitly recite that the PDGF in the solution is recombinant human platelet-derived growth factor-BB ((rh) PDGF-BB).  Cini teaches developing growth factor gel formulations that includes rhPDGF-BB (col. 2, lines 64- col. 3, lines 55; col. 11, lines 1-30), for the purpose of providing the PDGF solution with the proper composition needed to promote healing, while also providing a biocompatible, stable medium for the growth factors. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the solution of Combination 1 to include rhPDGF-BB, as taught by Cini, in order to promote healing and provide a biocompatible, stable medium for the growth factors. It has also been held that simple substitution of one known element for another to obtain predictable results, in the instant case, one type of PDGF for another, is generally considered to be within the level of ordinary skill in the art.

Claim(s) 27-31, 42-46, and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Combination 1 in view of Binette et al. (US Pub. No. 2004/0078077; hereinafter Binette). 
Combination 1 teaches the limitations of the claimed invention, as described above. Murray further teaches applying a bone anchor with a suture to the treatment site (para. 0092). However, Combination 1 does not explicitly recite treating a rotator cuff tendon with the humeral head. Binette teaches a method of combining a PDGF solution to a collagen matrix (paras. 0045, 0051, 0092) to apply to a rotator cuff tendon for a site of reattachment on a humeral head (paras. 0017, 0116), as would be needed to treat a particular patient’s damaged shoulder joint. The at least one site of tendon attachment comprises a channel in the cortical bone of the humeral head (paras. 0017, 0116). At least one bone anchor is in the humeral head and couples at least one detached tendon to the bone anchor (paras. 0112, 0116). The at least one tendon is coupled to the at least one bone anchor through at least one suture (paras. 0106, 0112, 0116). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Combination 1 to be applied to a shoulder joint, as taught by Binette, as would be needed to treat a particular patient’s damaged shoulder tendon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774